Citation Nr: 1014435	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain with narrowing disc space at L5-S1 and 
spina bifida occulta at S1 (low back disability).  

2.  Entitlement to service connection for generalized 
arthritis and gout.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to January 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted a higher evaluation for the 
Veteran's service-connected low back disability and arthritis 
of the left knee, and denied the Veteran's claims for 
entitlement to service connection for generalized arthritis, 
gout, rheumatoid arthritis, and crushed leg muscles.  The 
Veteran filed a timely appeal of these determinations to the 
Board.  

In November 2008, the Veteran provided testimony before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript is of record.  Additional evidence was submitted 
after the hearing, accompanied by a waiver of RO 
consideration.  The evidence has been considered by the Board 
in evaluating the Veteran's claims.  The Veteran also 
properly withdrew his claims for evaluation of the left knee 
disability, service connection for rheumatoid arthritis and 
service connection for crushed leg muscle.   

In March 2009, the Board remanded the claims here on appeal 
for further development.  

The issue of service connection for arthritis and gout is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's service-connected chronic lumbar strain with 
narrowing disc space at L5-S1 and spina bifida occulta at S1 
is not productive of limitation of flexion to 30 degrees, 
favorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic lumbar strain with narrowing disc space at L5-S1 and 
spina bifida occulta at S1 have not been met.   
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R.  
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic Codes 5235-
5243) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2009, subsequent to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  He was 
informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120. 
 While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was cured 
by the issuance of VCAA notice followed by readjudication of 
the February 2010 supplemental statement of the case (SSOC). 
 Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  
Therefore, any timing deficiency has been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in April 
2009 for his back disability claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).





Analysis

In this case, the Veteran's chronic lumbar strain with 
narrowing disc space at L5-S1 and spina bifida occulta at S1 
has been evaluated as 20 percent disabling.  

Under the formula for rating spine disorders (Diagnostic 
Codes 5235-5242), a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed by a physician and 
treatment by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

In other words, given the above criteria, the Veteran is 
entitled to an increased evaluation only on three bases: 
limitation of flexion to 30 degrees (bearing in mind the 
applicability of DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995) and 38 C.F.R. §§ 4.40 and 4.45), favorable ankylosis 
of the entire thoracolumbar spine, or incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  Other symptoms, 
such as limitation of motions other than flexion, muscle 
spasm, and abnormal spinal contour, are fully contemplated by 
the assigned 20 percent evaluation and do not warrant further 
discussion with regard to the question of whether an 
increased evaluation is warranted.

In making these determinations, the Board has considered the 
findings from the October 2005 and April 2009 VA examinations 
and June 2009 addendum, as well as his reports of outpatient 
treatment.  As to forward flexion, the most severe limitation 
of was found at the April 2009 VA examination, where the 
Veteran was found to have forward flexion to 40 degrees with 
pain only at the end of motion.  There was no guarding, 
deformity, or spasm found at either examination.  Both 
examiners noted that repetitive motion increased pain without 
additional loss of range of motion and there was no 
additional limitation of motion due to fatigue, weakness, or 
lack of endurance on repetitive use.  There has been no 
history of flare-ups or of acute episodes of excruciating low 
back pain.  The April 2009 VA examiner diagnosed degenerative 
disc disease of the lumbar spine with mild scoliosis and 
limited motion and noted that there was no evidence of 
neurological deficiency.  

A review of the cited evidence shows no indication whatsoever 
of ankylosis of the entire thoracolumbar spine or of doctor-
prescribed bedrest (e.g., incapacitating episodes) resulting 
from the service-connected spine disability.  Consequently, 
there is no basis whatsoever for an increase for the 
underlying disability.  Moreover, given the absence of such 
findings during the entire pendency of this appeal, there is 
no basis for a "staged" rating in this case because the 
severity has been essentially consistent in terms of the 
applicable diagnostic criteria.  

There is no evidence of a neurological deficiency in the 
record, as confirmed by the April 2009 VA examiner.  
Therefore, a separate rating is not warranted on this basis.  

Overall, there exists no basis under the schedular criteria 
for an increased rating in excess of 20 percent for service-
connected chronic lumbar strain with narrowing disc space at 
L5-S1 and spina bifida occulta at S1, and the Veteran's claim 
for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321(b)(1) (2009).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's chronic lumbar strain 
with narrowing disc space at L5-S1 and spina bifida occulta 
at S1 is manifested by symptoms such pain and limitation of 
motion.  These manifestations are contemplated in the rating 
criteria.  The rating criteria are therefore adequate to 
evaluate the Veteran's disability, and referral for 
consideration of extraschedular rating is, therefore, not 
warranted.


ORDER

An increased rating in excess of 20 percent for chronic 
lumbar strain with narrowing disc space at L5-S1 and spina 
bifida occulta at S1 is denied.  


REMAND

In a January 1976 rating decision, it was noted that the 
Veteran was first seen for painful joints and hospitalized 
several times in service with the diagnosis of arthritis of 
unknown etiology and that a later impression was possible 
rheumatoid arthritis.  The decision discussed a December 1975 
VA examination where the Veteran complained of pain in the 
low back, both shoulders, left leg, and both feet.  He was 
found to have full, but painful, range of motion in the 
lumbar spine, full range of motion in the shoulders, upper 
extremities, and cervical spine, and no other positive 
objective findings.  X-rays showed slight depression of 
lateral aspect of the tibial plateau of the left knee, 
probably of posttraumatic origin, as well as minimal 
posterior narrowing of L5-S1 disc space and spina bifida 
occulta of S1.  The final diagnosis was arthritis pending X-
rays, sinusitis with septal deviation, and fracture of left 
tibial plateau.  

The January 1976 rating decision concluded that although the 
Veteran was diagnosed as having arthritis of unknown etiology 
in service and arthritis pending X-rays was diagnosed in the 
current VA examination, service connection for arthritis 
would be granted by history.  A noncompensable rating for 
arthritis was assigned under Diagnostic Code 5099-5009.   
Diagnostic Code 5099 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been rated 
by analogy under a closely related disease or injury.  
Diagnostic Code 5009 is the code for arthritis, other types, 
and provides that a disability rated under that code should 
be rated as rheumatoid arthritis.  The rating decision also 
granted service connection for chronic lumbar strain with 
narrowing of disc space L5-S1 superimposed on spina bifida 
occulta S1, with a 10 percent initial rating and service 
connection for tinea pedis, right wrist fracture, left thigh 
scar, and residuals of left tibial plateau fracture, each 
assigned a noncompensable initial rating.  Each of the six 
disabilities was rated with an effective date of October 9, 
1975.  

In March 1976, a statement from the Veteran asserted that he 
was recently granted a noncompensable rating for arthritis 
condition located in his back, arms, shoulders, and legs, and 
that he should receive a higher rating.  He requested another 
VA examination.  The RO issued a letter the same month 
requesting that the Veteran submit additional evidence 
showing an increased disability.  

The next adjudication of the claim for arthritis or gout was 
the January 2006 rating decision now on appeal before the 
Board.  That decision granted an increased rating of left 
knee arthritis, which the RO stated was currently assigned a 
noncompensable rating effective October 9, 1975.  The 
decision also denied service connection for rheumatoid 
arthritis, generalized arthritis, and gout.  There was no 
mention or discussion of the January 1976 rating decision or 
the fact that the Veteran had already been granted service 
connection for arthritis.  

The Board finds that there are too many uncertainties in this 
case that must be properly dealt with by the RO before a 
decision can be reached on appeal.  It is unclear why the 
Veteran was granted service connection for arthritis in 
January 1976 and then denied service connection for 
rheumatoid arthritis, generalized arthritis, and gout in 
January 2006.  It is also unclear why the 1976 grant of 
service connection for arthritis was recharacterized in 2006 
as left knee arthritis.  Therefore, the claims for service 
connection for arthritis and gout must be remanded to the RO 
for readjudication and clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claims for service 
connection for generalized arthritis and 
gout, with careful consideration of the 
January 1976 rating decision, which 
granted service connection for arthritis 
and appeared to contemplate rheumatoid 
arthritis.  This decision must be 
reconciled with the rest of the record and 
explained.  

2.  If the determination of the claim for 
generalized arthritis and gout remains 
denied, issue a Supplemental Statement of 
the Case to the Veteran and his 
representative and allow an adequate 
period for him to respond before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


